Case 2:21-cv-00583-RGK-MAA Document 14 Filed 07/27/21 Page 1 of 1 Page ID #:108

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:21-cv-00583-RGK (MAA)                                           Date: July 27, 2021
Title       Michael Allen Soto v. Gardena Police Department et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Muñoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):             Order to Show Cause Why This Case Should Not Be
                                       Dismissed for Want of Prosecution

        On June 11, 2021, the Court issued a Memorandum Decision and Order Dismissing First
Amended Complaint with Leave to Amend (“Order”). (Order, ECF No. 13.) The Court ordered
Plaintiff Michael Allen Soto (“Plaintiff”) to, no later than July 12, 2021, either file a Second
Amended Complaint (“SAC”) or advise the Court that Plaintiff no longer intends to pursue this
lawsuit. (Id. at 1–2, 13.) The Court cautioned Plaintiff that “failure to timely file a SAC will result
in a recommendation that this action be dismissed for failure to prosecute and/or failure to
comply with court orders pursuant to Federal Rule of Civil Procedure 41(b).” (Id. at 14.)

        To date, Plaintiff has filed neither a SAC nor a Notice of Dismissal of the action. (A Notice
of Dismissal form is attached to this order.) Plaintiff is ORDERED TO SHOW CAUSE by
August 26, 2021 why the Court should not recommend that the case be dismissed for want of
prosecution. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a SAC or a Notice of
Dismissal on or before that date, this Order to Show Cause will be discharged, and no additional
action need be taken.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed for failure to prosecute and/or comply with
court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.

It is so ordered.

Attachment: Notice of Dismissal


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
